Case 18-17604-mdc          Doc 109      Filed 03/28/21 Entered 03/29/21 07:33:12                 Desc Main
                                       Document Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                               Bankruptcy No. 18-17604-mdc

 ROSS E. BAKER,                                       Chapter 13
           Debtor
                                                      Related to Doc. Nos. 59, 60
 SPECIALIZED LOAN SERVICING, LLC, AS
 SERVICING AGENT FOR GSMPS MORTGAGE
 LOAN TRUST 2005-RP3, U.S. BANK
 NATIONAL ASSOCIATION, AS TRUSTEE,
 SUCCESSOR IN INTEREST TO WACHOVIA
 BANK, NATIONAL ASSOCIATION, AS
 TRUSTEE,
          Movant
     v.

 ROSS E. BAKER and
 WILLIAM C. MILLER, Chapter 13 Trustee,
            Respondents

                                           ORDER OF COURT

          AND NOW, this 28th
                        ___ day of _______________________,
                                          March             2021, upon consideration of the

 foregoing Certification of Default of Stipulation Resolving Motion for Relief from the Automatic Stay, it is

 hereby ORDERED, ADJUDGED AND DECREED, that relief from the automatic stay pursuant to 11

 U.S.C. § 362 is granted as to the interest of Specialized Loan Servicing, LLC, as Servicing Agent for

 GSMPS Mortgage Loan Trust 2005-RP3, U.S. Bank National Association, as Trustee, Successor in

 Interest to Wachovia Bank, National Association, as Trustee in the property located at 1546 Webber

 Drive, Linwood, PA 19061.


                                                           _____________________________
                                                           Magdeline D. Coleman
                                                           Chief U. S. Bankruptcy Judge
